Citation Nr: 1621657	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  11-09 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1. Entitlement to service connection for diabetes mellitus II (diabetes).

2. Entitlement to service connection for shortness of breath.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to August 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified before the Board in a hearing in October 2013.  The hearing transcript was associated with the claims file and reviewed prior to this decision.  

The Board considered this case in December 2014, denied service connection for diabetes, and remanded the claims for shortness of breath, dizziness, and allergic rhinitis to the RO.  The RO granted the dizziness and allergic rhinitis claims in March 2015 and returned the remaining claim to the Board.  The Court of Appeals for Veterans' Claims (Court) remanded the diabetes claim in September 2015.  

The issue of entitlement to service connection for shortness of breath is addressed in the REMAND portion of the decision below and is again REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence shows that the Veteran was exposed to herbicides on the base perimeter during his service in Thailand.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus II have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to a joint motion for remand, the Court returned this case to the Board to correct a procedural error.  The Veteran subsequently submitted additional evidence, which substantiates his claim.  As the Board decision grants the benefit sought on appeal, the Veteran could not be prejudiced and discussion of compliance with the Veterans Claims Assistance Act and other procedural concerns is not necessary.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain diseases, including diabetes mellitus, will be presumed service connected if the veteran served in an area where herbicide use is confirmed by the Department of Defense.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his statements generally credible as they are detailed and consistent. 

Based on the evidence, the Board finds that the criteria for service connection for diabetes have been met.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

The evidence shows that the Veteran was not exposed to tactical herbicides but was exposed to commercial herbicides in service.  According to service personnel records and the Veteran's statements, he served at the Air Force base in Udorn, Thailand, in support of the conflict in Vietnam.  The Veteran did not serve in Vietnam, so he is not presumed to have exposure to herbicides.  See 38 C.F.R. § 3.307.  Instead, he may prove exposure to herbicides based on evidence of his service.  The Veteran asserts that he was exposed to herbicides either directly or when he cleaned aircrafts that were exposed to herbicides.  

A memorandum completed by the VA Compensation and Pension Service explains that the Department of Defense compiled a list of 71 sites, outside of Vietnam, where herbicide agents were stored, tested, or used.  The list indicates herbicide agents were only used, or tested, in Thailand from April 2 to September 8, 1964.  The Veteran's service was after those dates.  VA received a letter from the Air Force stating that, other than the aforementioned use, there are no records of tactical herbicide storage or use in Thailand.  Moreover, the Department of Defense reported that tactical herbicides were aerially applied by UC-123 aircraft in Operation RANCH HAND or by helicopter under the control of the U.S. Army Chemical Corps.  After 1964, there are no records of RANCH HAND or Army Chemical Corps aircrafts spraying or being stationed in Thailand.  A different form of insecticide, not tactical herbicides, was sprayed in Thailand from October 14 to October 17, 1966.  Again, this spraying occurred before the Veteran went to Thailand.  

The VA memorandum notes that commercial herbicides were sometimes used to clear brush around an Air Force base and veterans with military occupational specialties (MOS) requiring them to be around the perimeter of the base could have exposure.  The Veteran reported working on the flight line, cleaning, and painting aircrafts.  See written statements and testimony.  His military personnel records confirm his statements and show an MOS of corrosion control specialist in 1969 and 1970.  In 2015, the Veteran submitted what appears to be a Department of Defense document.  The document notes that the perimeter of the Udorn Air Force base was very close to aircraft at several points.  In an accompanying statement, the Veteran reported that he was often assigned to perimeter clean-up duty and that during the rainy season, water and debris washed on the runway from the perimeter.  The evidence shows that the Veteran worked on the flight line, which was close to the perimeter, and the VA memorandum suggests that commercial herbicides could have been used on the base perimeter.  The Board, therefore, finds that the Veteran was exposed to commercial herbicides. 

The Veteran has diabetes mellitus currently.  Treatment records from VA and the 71st Medical Group show diagnosis and treatment for diabetes.  The Veteran's diabetes is presumed connected to his in-service exposure to commercial herbicides.  See 38 C.F.R. § 3.309(e).  Service connection is established.  See 38 C.F.R. § 3.303.


ORDER

Service connection for diabetes mellitus II is granted.


REMAND

An addendum medical opinion is needed for the Veteran's shortness of breath claim.  The March 2015 examiner provided a negative opinion based in part on a lack of complaints of shortness of breath in service.  This finding is not accurate.  The Veteran had a pulmonary function test to diagnose symptoms of dyspnea in March 1990.  In April 1996, the Veteran reported shortness of breath on a medical questionnaire.  At the same time, a report of medical history notes shortness of breath from 1971 to 1985, usually daily, treated symptomatically, and with no problems since leaving the paint shop.  All of these records were made during the Veteran's service.  Moreover, the Veteran has since reported experiencing shortness of breath while he served.  The examiner's opinion is inadequate because it did not consider all relevant evidence of record and is, thus, based on an inaccurate factual premise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the March 2015 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion on the following:

a. Is shortness of breath or any associated respiratory disability at least as likely as not related to service?

b. Did current shortness of breath at least as likely as not begin during active service (from December 1969 to August 1996)?

The examiner should provide detailed rationale for the opinions offered and consider all lay and medical evidence of record, including: the Veteran's reports of continuous symptoms; an April 1996 report of shortness of breath on a medical questionnaire; an April 1996 report of medical history that notes shortness of breath from 1971 to 1985, usually daily, treated symptomatically, and with no problems since leaving the paint shop; and a pulmonary function test to diagnose symptoms of dyspnea in March 1990.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2. Readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2015).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


